EeviN, J.
The trial court rightly ruled that the infant, Frances Anne Thomson, and the unborn child or children of the plaintiff, Nina Hunter Thomson, have no interest whatever in the estate of Baxter Ross Hunter. The judgment finds full support in decisions upholding family settlements. Bohannon v. Trotman, 214 N.C. 706, 200 S.E. 852; Trust Co. v. *70Wade, 211 N.C. 27, 188 S.E. 611; Reynolds v. Reynolds, 208 N.C. 578, 182 S.E. 341; Spencer v. McCleneghan, 202 N.C. 662, 163 S.E. 753; Tise v. Hicks, 191 N.C. 609, 132 S.E. 560; Bailey v. Wilson, 21 N.C. 182.
Moreover, it is proper even apart from the doctrine of family settlements ; for it appears that the contract was made in good faith to settle a dispute between the parties as to the validity of the will of the testator; that all persons having any interest in the estate are parties to the contract; and that all of such persons are sui juris. 57 Am. Jur., Wills, section 995. For these reasons, the judgment is
Affirmed.